     Case 3:19-cv-00311-DPM Document 19 Filed 07/07/20 Page 1 of 1



              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

NATHAN ZACHARY McMULLAN                                     PLAINTIFF

v.                     No. 3:19-cv-311-DPM

MAPES, Warden, NEACCC                                     DEFENDANT


                            JUDGMENT
     McMullan' s complaint is dismissed without prejudice.



                                      D.P. Marshall Jr.
                                      United States District Judge
